Title: From John Adams to Robert R. Livingston, 12 July 1783
From: Adams, John
To: Livingston, Robert R.


          Sir
            Paris July 12th. 1783.
          Reports have been spread, that the Regency of Algiers has been employed in fitting Ships to cruise for American Vessels. There are reports too, that Spain has an Armament prepared to attack their Town. How much truth there may be in either, I cannot pretend to say.
          Whether Congress will take any Measures for treating with these piratical States must be submitted to them. The Custom of these Courts, as well as all those of Asia & Africa, is to recieve Presents with Ambassadors. The Grand Pensionary of Holland told me, that the Republick paid annually to the Regency of Algiers an hundred thousand Dollars. I hope a less Sum would serve for Us— But in the present State of our Finances, it would be difficult to make payment.
          Mr. Montgomery, of Alicante, has ventured to write a Letter to the Emperor of Morocco; in consequence of which his Majesty was pleased to give Orders to all his Vessels to treat American Vessels with all friendship. Mr. Montgomery ventured too far however, in writing in the Name of the United States, and what will be the consequence of the deception, I know not.
          Dr. Franklin lately mentioned to Mr. Jay & me, that he was employed in preparing with the Portuguese Ambassador a Treaty between the United States and Portugal. The next Ambassador’s day at Versailles I asked him, if we could be admitted to the Brasils?— He said, No— They admitted no Nation to the Brasils. I asked, if We were admitted to the Western Islands? He said he thought Madeira was mentioned. I told him, I thought it would be of much Importance to Us to secure an Admission to all the Azores, & to have those Islands, or some of them, made a Depot for the Sugars, Coffee, Cotton, Coccoa &ca of the Brasils. He liked this Idea, & went immediately and spoke to the Ambassador upon it. He said the Ambassador had told him, that they could furnish us with these Articles at Lisbon 15. pr. Cent cheaper, than the English could from their West India Islands. This Treaty I suppose will be submitted to Congress, before it is signed, and I hope Congress will give a close attention to it, in order to procure an exemption from as many Duties as possible, and as much freedom & security of Trade in all their Ports of Europe & the Western Islands, as possible. If any particular Stipulations should be necessary, concerning the free admission of all the Articles of our Produce, as Rice, Wheat, Flour, Salt-Fish, or any other, the Members of Congress may readily suggest them. I could wish, that the Court of Lisbon had sent a Minister to Philadelphia, to negotiate the Treaty there. I wish that Advantages may not be lost, by this method of preparing Treaties here, by Ministers who have made no particular Study of the Objects of them— Benefits on both sides may escape attention in this way. A good Treaty with Portugal is of so much consequence to Us, that I should not wonder if Congress should think it necessary to send a Minister to Lisbon to compleat it.
          I have the honor to be, with great / Respect, / Sir, your most obedient & / most humble Servant.
          John Adams
        